Citation Nr: 1735350	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as stomach, reflux, and ulcer disorder), to include gastroesophageal reflux disease (GERD) and duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In an August 2015 decision, the Board denied the issues of service connection for bilateral hearing loss disability, a gastrointestinal disorder, and degenerative disc disease of the lumbar spine.  The Veteran subsequently appealed only the issue of service connection for a gastronintestinal disorder to the United States Court of Appeals for Veterans Claims (Court).  As such, the issues of service connection for bilateral hearing loss disability and degenerative disc disease of the lumbar spine are not currently before the Board.  

In January 2017, the Court issued a Memorandum Decision vacating and remanding the portion of the August 2015 Board decision denying service connection for a gastrointestinal disease.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2017 Memorandum Decision, the Court found that both the Veteran and his wife are competent to provide evidence of gastrointestinal symptomatology and concluded that their statements in the record indicated that the Veteran suffered from in-service gastrointestinal symptoms, and continued to experience those symptoms following service.  

The Board notes that the Veteran was afforded a VA examination in January 2010.  However, the VA examiner did not provide a rationale and a March 2010 addendum opinion was requested.  In his addendum opinion, the examiner concluded that the Veteran's gastrointestinal disorder was less likely than not related to his in-service symptoms because there was a lack of evidence showing complaints of reflux during the 40 years following separation from service.  

The Board finds that the March 2010 addendum opinion is inadequate because it did not consider the Veteran's and his wife's reports of continued symptoms since service but rather stated there was no evidence of continuity of symptomatology since service.  However, as noted above, and more specifically, the Veteran and his wife submitted statements that the Veteran's symptoms have existed since service.  See July 2010 Wife Statement.  The Board therefore finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's gastrointestinal disorder with consideration of the reports of continuity of symptomatology since service.  

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2.  After completing the requested development, afford the Veteran a VA medical examination to determine the nature and etiology of his gastrointestinal disorder.  The entire claim file must be made available to the examiner, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claim file and an examination of the Veteran, the examiner should answer the following question completely:

a.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and duodenal ulcer, was causally related to his active duty military service?

The examiner must provide a full rationale for all medical opinions provided.  The absence of evidence of treatment for a gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The examiner is must consider and address the following evidence in making a determination:

i.)  July 2010 statement by the Veteran's wife; 

ii.)  In-service complaints of gastrointestinal conditions, to include January 1966 and February 1969 STRs, January 1967, January 1968, and March 1969 physical examinations, September 1969 separation examination, and November 1969 examination addendum.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim for service connection for gastrointestinal disorder, in light of all the evidence of record.  If the benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




